     Case: 1:21-cv-02919 Document #: 10 Filed: 06/08/21 Page 1 of 13 PageID #:81




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS


JOANN LIU,
On behalf of Plaintiff and a class,
                                                      Case No. 1:21-cv-02919-RAG-GAF
               Plaintiff,
                                                      Judge: Ronald A. Guzman
v.                                                    Magistrate: Gabriel A. Fuentes

MRS BPO, LLC,

               Defendant.


               DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant MRS BPO, LLC (“MRS”), as and for its Answer to the Complaint of Plaintiff

Joann Liu (“Plaintiff”), denies each and every allegation set forth therein unless otherwise

specifically admitted herein or otherwise qualified and states and alleges as follows:

                                        INTRODUCTION

       1.      Plaintiff Joann Liu brings this action to secure redress regarding unlawful collection

practices engaged in by Defendant MRS BPO, L.L.C. Plaintiff alleges violation of the Fair Debt

Collection Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”).

       Answer: In response to paragraph 1 of the Complaint, MRS admits Plaintiff brings this

action against it alleging violations of the FDCPA but denies that it violated any law.

                                 JURISDICTION AND VENUE

       2.      Jurisdiction of this Court arises under 15 U.S.C. §1692k(d).

       Answer: In response to paragraph 2 of the Complaint, MRS admits that the statute

referenced ordinarily confers jurisdiction upon this Honorable Court but denies that it violated any

law that would subject it to such jurisdiction. MRS reserves the right to object to Plaintiff’s

standing.


                                                 1
    Case: 1:21-cv-02919 Document #: 10 Filed: 06/08/21 Page 2 of 13 PageID #:82




        3.      Personal jurisdiction in Illinois is proper because Defendant’s collection letters

were sent into Illinois.

        Answer: MRS has insufficient information and knowledge to either admit or deny the

allegations set forth in paragraph 3 of the Complaint.

        4.      Venue in Cook County is proper under 735 ILCS 5/2-102.

        Answer: MRS has insufficient information and knowledge to either admit or deny the

allegations set forth in paragraph 4 of the Complaint.

                                              PARTIES

        5.      Plaintiff Joann Liu is a natural person residing in Lombard, Illinois.

        Answer: MRS admits the allegations set forth in paragraph 5 of the Complaint, upon

information and belief.

        6.      Defendant MRS BPO, L.L.C. is a limited liability company organized under the

law of New Jersey with its principal office at 1930 Olney Avenue, Cherry Hill, NJ 08003. It does

business in Illinois. Its registered agent and office is Cogency Global Inc., 600 South Second St.,

Suite 404, Springfield, IL 62704.

        Answer: In response to paragraph 6 of the Complaint, MRS admits that it is a limited

liability company organized under the laws of New Jersey with an office located at the stated

address, that it has attempted to collect debts from individuals located in Illinois, and that it has a

registered agent located at the stated address. MRS has insufficient information and knowledge to

either admit or deny the remaining allegations set forth in paragraph 6 of the Complaint.

        7.      Defendant MRS BPO, L.L.C. is engaged in the sole or principal business of a

collection agency, collecting consumer debts and using the mails and telephone system for that

purpose.




                                                  2
    Case: 1:21-cv-02919 Document #: 10 Filed: 06/08/21 Page 3 of 13 PageID #:83




       Answer: In response to paragraph 7 of the Complaint, MRS admits that it is a collection

agency and that it uses the mails and telephone system for that purpose. MRS has insufficient

information and knowledge to either admit or deny the remaining allegations set forth in paragraph

7 of the Complaint.

       8.      Upon information and belief, almost all of Defendant MRS BPO, L.L.C.’s

resources are devoted to debt collection.

       Answer: In response to paragraph 8 of the Complaint, MRS admits that it engages in debt

collection and devotes resources to that purpose. MRS has insufficient information and knowledge

to either admit or deny the remaining allegations set forth in paragraph 8 of the Complaint.

       9.      Upon information and belief, almost all of Defendant MRS BPO, L.L.C.’s revenue

is derived from debt collection.

       Answer: In response to paragraph 9 of the Complaint, MRS admits that it engages in debt

collection and derives revenue from debt collection. MRS has insufficient information and

knowledge to either admit or deny the remaining allegations set forth in paragraph 9 of the

Complaint.

       10.     Upon information and belief, almost all of Defendant MRS BPO, L.L.C.’s expenses

are related to debt collection.

       Answer: In response to paragraph 9 of the Complaint, MRS admits that it engages in debt

collection and derives incurs expenses from debt collection. MRS has insufficient information and

knowledge to either admit or deny the remaining allegations set forth in paragraph 10 of the

Complaint.




                                                3
     Case: 1:21-cv-02919 Document #: 10 Filed: 06/08/21 Page 4 of 13 PageID #:84




        11.     Defendant MRS BPO, L.L.C. is a debt collector as defined by the FDCPA, 15

U.S.C. §1692a(6), as a person who uses one or more instrumentalities of interstate commerce or

the mails in any business the principal purpose of which is the collection of any debts.

        Answer: In response to paragraph 10 of the Complaint, MRS states that while at times it

may be deemed a debt collector as that term is defined by the FDCPA, it has insufficient

information and knowledge to either admit or deny that it was a debt collector in regard to Plaintiff

and this matter.

                                       FACT ALLEGATIONS

        12.     This action arises out of Defendant’s attempts to collect a credit card debt incurred

for personal, family or household purposes.

        Answer: In response to paragraph 12 of the Complaint, MRS admits that it attempted to

collect a debt Plaintiff incurred to JPMorgan Chase Bank, NA. MRS has insufficient information

and knowledge to either admit or deny the remaining allegations set forth in paragraph 12 of the

Complaint and therefore denies the same.

        13.     On or about October 4, 2020, Defendant MRS BPO, L.L.C. caused a letter vendor

to send Plaintiff the letter in Exhibit A.

        Answer: In response to paragraph 13 of the Complaint, MRS admits that it utilized a

professional mail processing agent as a medium to facilitate the mailing of Exhibit A on October

4, 2020.

        14.     On or about November 20, 2020, Defendant MRS BPO, L.L.C. caused a letter

vendor to send Plaintiff the letter in Exhibit B.




                                                    4
     Case: 1:21-cv-02919 Document #: 10 Filed: 06/08/21 Page 5 of 13 PageID #:85




        Answer: In response to paragraph 14 of the Complaint, MRS admits that it utilized a

professional mail processing agent as a medium to facilitate the mailing of Exhibit B on November

20, 2020.

        15.     On or about December 10, 2020, Defendant MRS BPO, L.L.C. caused a letter

vendor to send Plaintiff the letter in Exhibit C.

        Answer: In response to paragraph 15 of the Complaint, MRS admits that it utilized a

professional mail processing agent as a medium to facilitate the mailing of Exhibit C on December

10, 2020.

        16.     On or about December 31, 2020, Defendant MRS BPO, L.L.C. caused a letter

vendor to send Plaintiff the letter in Exhibit D.

        Answer: In response to paragraph 16 of the Complaint, MRS admits that it utilized a

professional mail processing agent as a medium to facilitate the mailing of Exhibit D on December

31, 2020.

        17.     On or about January 21, 2021, Defendant MRS BPO, L.L.C. caused a letter vendor

to send Plaintiff the letter in Exhibit E.

        Answer: In response to paragraph 17 of the Complaint, MRS admits that it utilized a

professional mail processing agent as a medium to facilitate the mailing of Exhibit E on January

21, 2021.

        18.     On or about February 8, 2021, Defendant MRS BPO, L.L.C. caused a letter vendor

to send Plaintiff the letter in Exhibit F.

        Answer: In response to paragraph 18 of the Complaint, MRS admits that it utilized a

professional mail processing agent as a medium to facilitate the mailing of Exhibit F on February

8, 2021.




                                                    5
     Case: 1:21-cv-02919 Document #: 10 Filed: 06/08/21 Page 6 of 13 PageID #:86




        19.     On or about February 25, 2021, Defendant MRS BPO, L.L.C. caused a letter vendor

to send Plaintiff the letter in Exhibit G.

        Answer: In response to paragraph 19 of the Complaint, MRS admits that it utilized a

professional mail processing agent as a medium to facilitate the mailing of Exhibit G on February

25, 2021.

        20.     The letters bear markings that are characteristic of one generated by a letter vendor.

In addition, public court filings indicate that MRS BPO, L.L.C. uses a letter vendor.

        Answer: MRS has insufficient information and knowledge to either admit or deny the

allegations set forth in paragraph 20 of the Complaint.

        21.     In order to have the letter vendor send Plaintiff the letters in Exhibits A-G,

Defendant had to furnish the letter vendor with Plaintiff’s name and address, the status of Plaintiff

as a debtor, details of Plaintiff’s alleged debt, and other personal information.

        Answer: MRS denies the allegations set forth in paragraph 21 of the Complaint. MRS

furnished information to its mail vendor agent to print, fold, and mail Exhibits A-G and, upon

information and belief, no individual person saw or read the information contained in the letters

before they were placed in the mail.

        22.     The letter vendor then populated some or all of this information into a prewritten

template, printed, and mailed the letters to Plaintiff.

        Answer: MRS denies the allegations set forth in paragraph 22 of the Complaint. MRS

furnished information to its mail vendor agent to print, fold, and mail Exhibits A-G and, upon

information and belief, no individual person saw or read the information contained in the letters

before they were placed in the mail.




                                                   6
    Case: 1:21-cv-02919 Document #: 10 Filed: 06/08/21 Page 7 of 13 PageID #:87




       23.     The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as “the conveying

of information regarding a debt directly or indirectly to any person through any medium.”

       Answer: In response to paragraph 23 of the Complaint, MRS admits that Plaintiff purports

to quote the referenced statute but denies that it violated the law.

       24.     The sending of an electronic file containing information about Plaintiff’s purported

debt to a letter vendor is therefore a communication.

       Answer: MRS denies the allegations set forth in paragraph 24 of the Complaint.

       25.     Defendant’s communication to the letter vendor was in connection with the

collection of a debt since it involved disclosure of the debt to a third-party with the objective being

communication with and motivation of the consumer to pay the alleged debt.

       Answer: MRS denies the allegations set forth in paragraph 25 of the Complaint.

       26.     Plaintiff never consented to having Plaintiff’s personal and confidential

information, concerning the debt or otherwise, shared with anyone else.

       Answer: MRS has insufficient information and knowledge to either admit or deny the

allegations set forth in paragraph 26 of the Complaint.

       27.     In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C.

§1692c(b):

               “Except as provided in section 1692b of this tide, without the prior consent
               of the consumer given directly to the debt collector, or the express
               permission of a court of competent jurisdiction, or as reasonably necessary
               to effectuate a post judgment judicial remedy, a debt collector may not
               communicate, in connection with the collection of any debt, with any person
               other than the consumer, his attorney, a consumer reporting agency if
               otherwise permitted by law, the creditor, the attorney of the creditor, or the
               attorney of the debt collector.”

       Answer: In response to paragraph 27 of the Complaint, MRS admits that Plaintiff purports

to quote the referenced statute but denies that it violated the law.



                                                  7
    Case: 1:21-cv-02919 Document #: 10 Filed: 06/08/21 Page 8 of 13 PageID #:88




       28.     The letter vendor used by Defendant as part of its debt collection effort against

Plaintiff does not fall within any permitted exception provided for in 15 U.S.C. §1692c(b).

       Answer: MRS denies the allegations set forth in paragraph 28 of the Complaint.

       29.     Due to Defendant’s communication to this letter vendor, information about Plaintiff

is within the possession of an unauthorized third-party.

       Answer: MRS denies the allegations set forth in paragraph 29 of the Complaint.

       30.     If a debt collector “conveys information regarding the debt to a third party -informs

the third party that the debt exists or provides information about the details of the debt -then the

debtor may well be harmed by the spread of this information.” Brown v. Van Rn Credit Corp., 804

F.3d 740, 743 (6th Cir. 2015).

       Answer: In response to paragraph 30 of the Complaint, MRS admits that Plaintiff purports

to summarize the referenced caselaw but denies that it violated the law.

       31.     Defendant unlawfully communicates with the unauthorized third-party letter

vendor solely for the purpose of streamlining its generation of profits without regard to the

propriety and privacy of the information which it discloses to such third-party.

       Answer: MRS denies the allegations set forth in paragraph 31 of the Complaint.

       32.     In its reckless pursuit of a business advantage, Defendant disregarded the known,

negative effect that disclosing personal information to an unauthorized third-party has on

consumers.

       Answer: MRS denies the allegations set forth in paragraph 32 of the Complaint.

                                      COUNT I — FDCPA

       33.     Plaintiff incorporates paragraphs 1-32.




                                                 8
     Case: 1:21-cv-02919 Document #: 10 Filed: 06/08/21 Page 9 of 13 PageID #:89




        Answer: MRS adopts by reference paragraphs 1 through 32 of its Answer as though fully

set forth herein.

        34.     Defendant violated 15 U.S.C. §1692c(b) when it disclosed information about

Plaintiff’s purported debt to the employees of an unauthorized third-party letter vendor in

connection with the collection of the debt.

        Answer: MRS denies the allegations set forth in paragraph 34 of the Complaint.

        35.     Defendant violated 15 U.S.C. §1692f by using unfair means in connection with the

collection of a debt — disclosing personal information about Plaintiff to third parties not expressly

authorized under the FDCPA.

        Answer: MRS denies the allegations set forth in paragraph 35 of the Complaint.

                                     CLASS ALLEGATIONS

        36.     Plaintiff brings this action on behalf of a class.

        Answer: In response to paragraph 36 of the Complaint, MRS admits that Plaintiff brings

this matter on behalf of a class, but denies that it violated any law and that such a class exists.

        37.     The class consists of (a) all individuals in Illinois (b) with respect to whom

Defendant had a letter prepared and sent by a letter vendor (c) which letter was sent at any time

during a period beginning one year prior to the filing of this action and ending 30 days after the

filing of this action.

        Answer: MRS denies the allegations set forth in paragraph 37 of the Complaint.

        38.     Plaintiff may alter the class definition to conform to developments in the case and

discovery.

        Answer: MRS has insufficient information and knowledge to either admit or deny the

allegations set forth in paragraph 38 of the Complaint.




                                                   9
    Case: 1:21-cv-02919 Document #: 10 Filed: 06/08/21 Page 10 of 13 PageID #:90




        39.    On information and belief, based on the size of Defendant’s business operations

and the use of form letters, there are more than 40 members of the class, and the class is so

numerous that joinder of all members is not practicable.

        Answer: MRS has insufficient information and knowledge to either admit or deny the

allegations set forth in paragraph 39 of the Complaint.

        40.    There are questions of law and fact common to the class members, which common

questions predominate over any questions relating to individual class members. The predominant

common questions are whether Defendant’s practice as described above violates the FDCPA.

        Answer: MRS denies the allegations set forth in paragraph 40 of the Complaint.

        41.    Plaintiff will fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions and FDCPA litigation. Plaintiff’s claim is typical of

the claims of the class members. All are based on the same factual and legal theories.

        Answer: MRS denies the allegations set forth in paragraph 41 of the Complaint.

        42.    A class action is appropriate for the fair and efficient adjudication of this matter, in

that:

               a.        Individual actions are not economically feasible.

               b.        Members of the class are likely to be unaware of their rights;

               c.        Congress intended class actions to be the principal enforcement mechanism

                         under the FDCPA.

        Answer: MRS denies the allegations set forth in paragraph 42 of the Complaint.

        WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendant for:

               i.        Statutory damages;




                                                  10
    Case: 1:21-cv-02919 Document #: 10 Filed: 06/08/21 Page 11 of 13 PageID #:91




               ii.     Attorney’s fees, litigation expenses and costs of suit;

               iii.    Such other and further relief as the Court deems proper.

       Answer: In response to the WHEREFORE clause of the Complaint, MRS admits that

Plaintiff seeks damages, but denies that Plaintiff is entitled to the same as MRS did not violate any

law.

                                  AFFIRMATIVE DEFENSES

                                         FIRST DEFENSE

       Plaintiff's Complaint fails to state a claim upon which relief may be granted.

                                        SECOND DEFENSE

       Plaintiff’s Complaint does not sufficiently allege that Plaintiff suffered any damage from

the alleged violations of the Fair Debt Collection Practices Act ("FDCPA") and, therefore, she is

not entitled to any award of damages, attorney fees or costs. That is, Plaintiff may lack standing

and this Court may lack subject matter jurisdiction.

                                         THIRD DEFENSE

       Any violation of the law or damage suffered by Plaintiff, which MRS denies, was due to

the affirmative actions and/or omissions of Plaintiff or others and does not give rise to any liability

of MRS.

                                        FOURTH DEFENSE

       Plaintiff failed to mitigate her damages, if any.

                                         FIFTH DEFENSE

       Plaintiff’s claims fail for lack of materiality.

                                          RESERVATION

       MRS reserves its right to allege other defenses as discovery and investigation proceed.




                                                  11
    Case: 1:21-cv-02919 Document #: 10 Filed: 06/08/21 Page 12 of 13 PageID #:92




       WHEREFORE, MRS prays for an order and judgment of this Court in its favor against

Plaintiff as follows:

           1. Dismissing all causes of action against MRS with prejudice and on the merits; and,

           2. Awarding MRS such other and further relief as the Court deems just and equitable.

Dated: June 8, 2021                                s/Bradley R. Armstrong
                                                   Attorneys for Defendant

Bradley R. Armstrong, Esq. (MN Bar 393524)
MOSS & BARNETT, PA
150 South Fifth Street, Suite 1200
Minneapolis, MN 55402
(612) 877-5359
(612) 877-5999 (fax)
Bradley.armstrong@lawmoss.com

Stacie E. Barhorst, Esq. (6278960)
KAPLAN PAPADAKIS & GOURNIS, P.C.
180 N. LaSalle Street, Suite 2108
Chicago, IL 60601
(312) 726-0531
(312) 726-4928 (fax)
sbarhorst@kpglaw.com




                                              12
   Case: 1:21-cv-02919 Document #: 10 Filed: 06/08/21 Page 13 of 13 PageID #:93




                                CERTIFICATE OF SERVICE

       I certify that on June 8, 2021, a copy of the foregoing document was filed electronically in

the ECF system. I also certify that a copy was served upon the following parties via U.S. mail:

       Daniel A. Edelman, Esq.
       Dulijaza Clark, Esq.
       Samual Park, Esq.
       Edelman, Combs, Latturner & Goodwin, LLC
       20 S Clark Street, Suite 1500
       Chicago, IL 60603

                                                 /s/ Bradley R. Armstrong
                                                 One of the attorneys for Defendant




                                               13
